Loomis, J.
If the construction which the plaintiff contends should be given to the statute upon which her right to recover must depend, then there can be no case in which the owner of a vehicle would not be liable, not only for the actual damage caused by a violation of the statute on the part of any person driving it, but for the threefold and punitive damages given by the statute against the driver. If the owner of a vehicle should leave it, with his horse attached to it, at a post by the side of the street, and in his absence a thief or trespasser should take it, and by reckless driving damage a horse or carriage that he happened to meet, the owner would be liable. So if one lends his vehicle to a friend, and he again lends it to a stranger, the owner would be liable, not only for any damage done by the stranger in driving it, but even by the servant of the stranger. Indeed we should have this strange anomaly—that if my neighbor borrows my carriage and is riding in it with his servant and the latter wilfully neglects to turn to the right and injures a team that he meets, while my neighbor would not be liable as master, because the act of his servant was willful, I should yet be liable as owner, and that too with no right to indemnity from the master. Such a result is in itself so absurd as to show, either that the statute ought not to be so construed as to produce it, or that, if this be a correct construction, it is so far void, *297either as manifestly against natural justice, or as violating that article of the constitution which forbids the taking away of any person’s property “without due process of law.” If such a law, so construed, were to be held valid, then a law that should by a merely arbitrary rule make one man liable for the debts of another would be valid. Indeed there is no limit that could be put to the most arbitrary acts of the legislature in making one man liable for the acts of another.
As to the meaning of the expression “ due process of law,” as used in many of the constitutions of the states of the Union, Cooley, in his Constitutional Limitations, p. 355, says: “We have met in no judicial decision a statement that embodies more tersely and accurately the correct view of the principle we are considering, than the following from an opinion of Mr. Justice Johnson of the Supreme Court of the United States: ‘The good sense of mankind has at length settled down to this—that these words were intended to secure the individual from the arbitrary exercise of the powers of government, unrestrained by the established principles of private rights and distributive justice.’ ” Again, he says, (p. 358,) speaking of the cases where courts of equity order the property of one man to become vested in another: “ In these cases the courts proceed in accordance with ‘ the law of the -land,’ and the right of one man is divested by way of enforcing a higher and better right in another.” Again he says (p. 175): “The bills of rights in the American constitutions forbid that parties shall be deprived of property except by the law of the land; but if the prohibition had been omitted, a legislative enactment to pass one man’s property over to another would nevertheless be void.” In People v. Morris, 13 Wend., 328, it is said that “vested rights of the citizen are sacred and inviolable against the plenitude of power in the legislative department.” In Ham v. McClaws, 1 Bay, (So. Car.,) 93, it is laid down that “statutes passed against the plain and obvious principles of common right and common reason are null and void, so far as calculated to operate against those principles;” and in Morrison v. Barksdale, Harper, 101, that “ if absurd consequences, or those mani*298festly against common reason, arise collaterally out of a statute, it is pro tanto void.” And see Welch v. Wadsworth, 30 Conn., 150.
If upon the construction we haye been considering the law in question would be void, or even of doubtful validity, it is ..our duty to find, if we are able, some other construction that will relieve it of this difficult)'. If a law can be upheld by a reasonable construction, it ought to be done, and it is to be presumed that the legislature in passing it intended to enact a reasonable and just law, rather than an unreasonable and unjust one.
We think the statute intended by the word “owner,” not the literal and technical owner, but the person in possession and control, either mediately or immediately, of the vehicle. Any person hiring a carriage is, for the time for which he takes it, in a certain sense its owner. He has a special property in it and could maintain trespass for it—and while his right to it continues, trover. This meaning of the word “owner” is the more probable as it is used in that sense in another place in the same section, where the statute says, “shall drive against another vehicle and injure its owner” evidently meaning an owner that is riding in it.
There is a reason for the passing of the statute in this view of the meaning of the word. In the absence of such a statutory provision the master would not be liable for an injury done by his servant in driving, where it was done intentionally and maliciously. The statute wipes out this distinction and makes the master liable for even the intentional and malicious act of his servant in the particulars mentioned in it, in every case where the servant is irresponsible. There may be a good reason for this, as the master employs the servant and so in some measure is responsible for his character; besides which he has a remedy against him and can .indemnify himself from his wages. And the subjecting of the owner to a liability for the threefold damages recovered of the driver can be justified, or indeed accounted for, only by supposing the master to be intended.
It is a rule of very frequent application that courts will be *299astute in giving a construction to a statute that shall save it from invalidity. Cooley, in his Constitutional Limitations, page 184, says:—“The duty of the court to uphold a statute when the conflict between it and the constitution is not clear, inay require it in some cases, where the meaning of the constitution is not in doubt, to lean in favor of such a construction of the statute as might not at first view seem most obvious and natural. The court, if possible, must give the statute such a construction as will enable it to have effect.” In Dow v. Harris, 4 N. Hamp., 17, the court say it is their duty “ so to construe every act of the legislature as to make it consistent, if possible, with the provisions of the constitution, without stopping to inquire what construction might be warranted by the natural import of the language 'used.” Plowden says that “in some cases the letter of an act of Parliament, in order to effectuate its object, is restrained, in others it is enlarged, and in others still the construction is contrary to the letter.” And see remarks of the court in Clark v. Hoskins, 6 Conn., 109, Sage v. Hawley, 16 Conn., 113, and Bishop v. Vose, 27 Conn., 9.
Under the construction which we give to the statute the defendant is not liable by virtue of his mere ownership of the vehicle. And as it is found that Dai’t had hired the horse and carriage in the usual way, the defendant being a livery stable keeper and making a business of letting teams, and that there was no relation of master and servant between them, we think the defendant can not be held liable on any ground, and advise the Court of Common Pleas to render judgment in his favor.
In this opinion the other judges concurred.